Pannell, Judge.
This is an appeal from a ruling of the judge of the superior court affirming an award of the Board of Workmen’s Compensation. There was an injury to the shoulder which resulted in some disability to the arm and shoulder which was found as a fact by the board. The board further found "as a matter of fact ,that this [disability to the shoulder itself] is such to have produced the present total disability.” The board then made further findings of fact as to the periods of disability and made an award accordingly under Code § 114-404. Held:
While the evidence may have been sufficient to authorize an award under Code § 114-406, it did not demand such a finding; and the evidence was sufficient to support the findings of fact made, and the findings of fact made were sufficient to support the award. We accordingly affirm the judge of the superior court in affirming the award of the full board.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.

Argued September 8, 1971
Decided January 10, 1972
Rehearing denied February 1, 1972.
Swift, Currie, McGhee & Hiers, Glover McGhee, for appellants.
Ronald L. Davis, for appellee.